Citation Nr: 0800388	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-01 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arthritis and synovitis 
of the right knee. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had periods of active service from January 1970 
to November 1971 and from June 1976 to December 1976.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the VA Regional Office 
(RO) in Waco, Texas which denied entitlement to the benefits 
sought.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  The competent medical evidence does not establish a link 
between any current arthritis and synovitis of the right knee 
and the veteran's active service.


CONCLUSION OF LAW

Arthritis and synovitis of the right knee was not incurred in 
or aggravated by military service, nor may it be presumed to 
have been incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August, 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records,  and the veteran was afforded a VA medical 
examination in November, 2004.  Significantly, neither the 
veteran nor his or her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).
Pertinent Laws and Regulations

In general, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.159.  

In order for service connection to be granted, there must be 
competent evidence showing:  (1)  the existence of a current 
disability; (2) in service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
current disability and a disease or injury incurred or 
aggravated during active service.  Coburn v. Nicholson, 19 
Vet. App. 427 (2006);  Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005);  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. 
Cir. 2004).  If the veteran fails to demonstrate any one 
element, denial of service connection will result. Disabled 
Am. Veterans, supra; Coburn, supra.

Service connection may be granted for disability shown after 
service, when all of the evidence including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).  Service connection for certain diseases, such as 
arthritis, may also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a). In such cases, the disease is presumed 
under the law to have had its onset in service even though 
there is no evidence of such disease during the period of 
service. 38 C.F.R. § 3.307(a).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).




Analysis

A review of service medical records indicates that in March 
of 1970 the veteran sustained a fracture of the right fibula 
while playing basketball.  The veteran was treated with a 
cast and light duty and the facture appeared to have 
resolved.  

Service medical records further indicate that in March of 
1971 the veteran presented with pain and swelling in his 
right knee after falling off a running horse.  After 
conservative treatment the veteran was given an orthopedic 
consult, which resulted in his admission to the hospital 
where fluid was drawn from his knee.  Medical records note 
"...there was a possibility of traumatic arthritis and that at 
this time he would do well at home with isometric exercises 
and to be returned to duty.  The final diagnosis was 
Traumatic Synovitis and the recommendation was to continue 
isometric exercises as an outpatient."  

The veteran left active service in October of 1971.  His 
discharge physical at the time was negative for any reference 
to right knee problems.

The veteran briefly returned to active status for 
approximately six months in 1976.  Service records from that 
period do not mention the right knee.    

Post-service, the VA conducted an examination in November of 
2004.  The claims file was reviewed and the examiner noted 
the veteran's history of a right fibula fracture in 1970 and 
a fall from a horse in 1971 resulting in traumatic synovitis.  
Additional medical history that in 2000 the veteran sustained 
a fracture of the right heel.  X-rays conducted on the right 
lower leg indicated a single metal plate with multiple screws 
in the os calsis and old healed fractures of the fibula and 
calcanea.  X-rays of the right knee did not reveal any 
fracture, dislocation, or any other bone and joint 
abnormalities.   The examiner's impression was chronic right 
knee pain with normal imaging and normal exam.   

The examiner offered the opinion that "Given no history of 
knee fracture, hospitalized diagnosis being traumatic 
synovitis occurring a month after the original injury, normal 
x-rays, and normal physical exam, it is unlikely that current 
knee complaints are related to previous injury in the 
service."   

As for the veteran's claimed arthritis and synovitis, the 
current medical records do not include a diagnosis or other 
medical evidence of this disability.  The Board notes that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§  1110 
(2006);  See Degmetich v. Brown, 104 F.3d 1328 (1997) 
(holding that Secretary's and Court's interpretations of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed);  See 
also, Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

The Board has also considered the veteran's own assertions.  
Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render their opinion as to etiology and 
a medical diagnosis competent.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Thus, any lay personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not of any probative value.  

As stated above, a finding of service connection requires 
competent evidence of a current disability as well as a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during active 
service.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  In 
the case at hand there is no current medical evidence that 
the veteran is currently experiencing a loss of motion and/or 
use to his right knee.  In addition, there is no medical 
evidence contradicting the opinion of the VA examiner that 
the veteran's current chronic pain is unlikely related to any 
incident in service.  Absent a conflicting opinion, the Board 
finds that there is a preponderance of evidence against a 
finding of service connection.  


ORDER

Service connection for arthritis and synovitis of the right 
knee is denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


